      CASE 0:19-cv-00928-JNE-BRT Document 1 Filed 04/03/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


The Bridges at Arbor Lakes I Association,              Court File No.:________________

              Plaintiff,

vs.

AmGuard Insurance Company,

              Defendant.


                       DEFENDANT’S NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. § § 1332, 1441, and 1446, Defendant AmGuard Insurance

Company files this Notice of Removal to remove this civil action from the Fourth

Judicial District, Hennepin County, Minnesota, to the United States District Court,

District of Minnesota, and states and alleges as follows:

       1.     On or about March 8, 2019, Plaintiff The Bridges at Arbor Lakes I

Association, by and through their attorneys, Alexander M. Jadin and Bradley

K. Hammond of Smith Jadin Johnson, PLLC, 7900 Xerxes Avenue, Suite 2020,

Bloomington, MN 56649, served a civil action Complaint upon the Defendant. A true

and correct copy of the pleadings served upon the Defendant is hereby attached as

Exhibit A. Plaintiff’s claims against the Defendant are founded in the Contract.

       2.     That Plaintiff is a Residential Condominium Association located in the City

of St. Louis Park, County of Hennepin, State of Minnesota.
      CASE 0:19-cv-00928-JNE-BRT Document 1 Filed 04/03/19 Page 2 of 3




       3.     The Defendant, AmGUARD Insurance Company, is a stock company of

Berkshire Hathaway GUARD Insurance Companies and is authorized to sell insurance in

the State of Minnesota, with its principal place of business in Wilkes-Barre,

Pennsylvania. Therefore, diversity of citizenship exists between the parties.

       4.     The Complaint identifies claimed damages in the amount of $266,874.76.

See Complaint ¶¶ 9, 21, 25. Therefore, damages alleged by the Plaintiff exceed $75,000

exclusive of interest and costs.

       5.     This action is one in which the District Courts of the United States has

original jurisdiction pursuant to 28 U.S.C. § 1332 because it is a civil action with a matter

in controversy that exceeds the sum of $75,000 and because there is a diversity of

citizenship between the parties.

       6.     Pursuant to 28 U.S.C. § 1441(a), the United States District Court, District

of Minnesota is the appropriate venue for removal of the pending action in the State of

Minnesota, County of Hennepin, Fourth Judicial District.

       6.     This Notice of Removal is filed pursuant to 28 U.S.C. § 1441 and within

the time prescribed by 28 U.S.C. § 1446.

       7.     Defendant will give written notice of the filing of this Notice of Removal as

required by 28 U.S.C. § 1446(d) and will file a copy of the Notice of Filing of Notice of

Removal with the Fourth Judicial District, Hennepin County, Minnesota, as required by

that section. A true and correct copy of the Notice of Filing of Notice of Removal is

hereby attached as Exhibit B.



                                             2
         CASE 0:19-cv-00928-JNE-BRT Document 1 Filed 04/03/19 Page 3 of 3




         WHEREFORE, Defendant prays that said action be removed to this Court, and

that the Fourth Judicial District, Hennepin County, Minnesota, shall proceed no further in

the action pending therein.

                                                MEAGHER & GEER, P.L.L.P.


Dated: April 3, 2019                      By: s/Tony R. Krall
                                              Tony R. Krall (#159694)
                                              33 South Sixth Street, Suite 4400
                                              Minneapolis, MN 55402
                                              Telephone: (612) 338-0661
                                              Facsimile: (612)338-8384
                                              E-mail: tkrall@meagher.com
                                              Attorneys for Defendant AmGUARD
                                              Insurance Company

12691654.1




                                            3
